Citation Nr: 1202148	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  09-16 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The Veteran had active military service from October 1942 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA), Appeals Management Center, on behalf of the Indianapolis, Indiana, Regional Office (RO).  The August 2007 rating decision granted service connection for gastroesophageal reflux disease secondary to service-connected posttraumatic stress disorder (PTSD) and assigned a 10 percent rating, effective May 9, 2000.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's gastroesophageal reflux disease is manifested by intermittent complaints of diarrhea, constipation and stomach pains; his weight is stable and he is not anemic.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for gastroesophageal reflux disease have not been met during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.114, Diagnostic Code 7346 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

The Veteran's claim was initiated prior to the enactment of the VCAA.  In a March 2005 letter, prior to the rating decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claim.  In a December 2009 letter, he was advised of how disability ratings and effective dates are assigned.  The Board finds that any deficiency with respect to the timing of the notice provided is harmless because the claim was readjudicated post remand.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or a supplemental statement of the case is sufficient to cure a timing defect).  

Moreover, the Veteran's appeal of the initial rating assigned for the gastroesophageal reflux disease is a downstream issue, and additional VCAA notice is not required.  38 C.F.R. § 3.159(b)(3) (2011); see Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's obligation to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  38 U.S.C.A. §§ 5104, 7105 (West 2002).  

The March 2009 statement of the case, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating the disability at issue.  The Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above that assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.  

The Board also observes the Court's holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which focuses on VCAA notice requirements in an increased rating case.  However, this case was recently overturned in part by the Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 F.3d. 1270 (2009).  Hence, it need not be further discussed in this decision.  Consequently, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any deficiencies that require corrective action.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's private and VA treatment reports three VA examination reports and the Veteran's statements.  

The Board notes that the VA examination reports reflect that the examiners reviewed the Veteran's past medical history, documented his current medical condition, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Additionally, a review of the examination reports shows that the criteria needed to evaluate the Veteran's service-connected disability were addressed and included in the findings.  Consequently, the Board concludes that the medical examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Therefore, the Board finds that VA's duty to assist has also been met in this case.  

Analysis

The Veteran contends that he is entitled to a higher rating for his service-connected gastroesophageal reflux disease.  Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any initial rating/increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining should be resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

The Veteran's gastroesophageal reflux disease is currently rated 10 percent disabling, by analogy, under Diagnostic Code 7346 for a hiatal hernia.  This diagnostic code provides that a 10 percent rating is warranted if two or more of the symptoms required for a 30 percent rating are present but of less severity.  A 30 percent rating requires persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A maximum 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2011).  

While the evidence of record above demonstrates that the Veteran continues to report intermittent symptoms of gastroesophageal reflux disease, including occasional diarrhea, constipation, and stomach pains, the evidence does not show that he has dysphagia or substernal, arm, or shoulder pain, and there is no indication that the disability is productive of considerable impairment of health as required to warrant the next higher 30 percent rating.  Upon VA examination in June 2005, the Veteran was found to be well nourished (he had gained two pounds in the previous three to five months) and there were no signs on anemia.  He denied vomiting, hematemesis, and melena.  There were no circulatory disturbances after meals.  He also denied diarrhea, but noted occasional constipation.  He also denied colic, distension or nausea.  Upon VA examination in January 2007, the Veteran denied vomiting, diarrhea, hematemesis and melena.  There were no signs of anemia.  Upon VA examination in February 2010, the Veteran complained of nausea which occurred once every two to three months, of unknown reasons.  He stated that he vomited two times every six months, of unkown reasons.  He complained of intermittent constipation/diarrhea, but denied he had ever been on medication for this.  The Veteran's weight was stable, there was no evidence of malnutrition or anemia.  The Veteran reported a vague abdominal pain for years.  

The private medical records and VA outpatient reports denote similar complaints.  In a July 2000 letter, a private physician stated that he treated the Veteran for various stomach problems since the late 1950's, but he did not provide any contemporaneous clinical records discussing symptoms or specific complaints.  A VA outpatient treatment report dated in November 2001 indicated that the Veteran denied paroxysmal nocturnal dyspnea, orthopnea, ankle swelling, or exertional chest pain or chest pressure.  In a November 2006 report from Good Samaritan Hospital, it was noted that the Veteran was seen for complaints of constipation and a change in bowel habits.  A colonoscopy revealed mild diverticulosis.  He was hospitalized overnight in November 2010 for severe constipation and abdominal distention, secondary to his hypertension medication.  There was no obstipation, and he was not noted to be in poor health.  It was noted that he was typically very active and walked a couple of miles per day.  He denied nausea and vomiting.  Therefore, the Board finds that he has not met the criteria for a 30 percent rating pursuant to Diagnostic Code 7346 at any time during the rating period on appeal.  

In reaching its decision, the Board has considered the Veteran's statements regarding his stomach pains and assertions of arm/substernal chest pain, as well as the medical evidence in his file.  The Board finds that he is competent to report such symptoms.  However, here, the clinical evidence pertaining to the Veteran's gastroesophageal reflux disease is more probative for the purposes of assigning a current rating for the disability at issue in conjunction with the relevant rating criteria - and the Board finds that the symptoms, pain and functional impairment reported has been appropriately considered in assigning the current rating consistent with the documented symptoms.  Specifically, the clinical reports in the file do not mention arm or substernal chest pain at any time when he was discussing his gastrointestinal maladies; and in fact, upon VA examination in February 2010, the examiner noted that he was vague in his description of symptoms and not able to describe them.  Notably, at that time, he did not reference any type of arm or chest pain in relation to his stomach problems.  Moreover, the clinical evidence simply does not show that the Veteran's gastroesophageal reflux disease is productive of considerable impairment in health as required to warrant a 30 percent rating.  The Veteran's weight is stable, and he has no anemia.  Finally, to the extent that he may argue or suggest that his reported symptoms, or the clinical data, supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a witness must be competent in order for his statements or testimony to be probative as to the facts under consideration).  

Extra schedular

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology due to his service-connected disability.  There is no competent credible evidence of record that the Veteran has symptoms of his gastroesophageal reflux disease which are not considered in the rating criteria.  Therefore, a further analysis under Thun is not warranted.  

For these reasons, the Board concludes that the preponderance of the evidence is against the claim.  Therefore, the benefit-of-the-doubt doctrine does not apply, and the claim for an initial rating in excess of 10 percent for gastroesophageal reflux disease must be denied.  38 U.S.C.A. § 5107(b); Alemany, supra; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

An initial rating in excess of 10 percent for gastroesophageal reflux disease is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


